Case 7:18-cV-06743-VB ment 41 Filed 01/30/19 Page 1 of 1

BLANCHARD § WlLSON LLP

January 30, 2019

Vz`a ECF
The Honorable Vincent L. Briccetti, U.S.D.J.
United States District Court
Southem District of New York
300 Quarropas Street
White Plains, New York 10601
Re: Weissmandl v. County of Rockland
Docket No. 18-cv-6743 (VB)
Dear Judge Briccetti:

This letter is in response to your Order of January 24, 2019. Having practiced
before this Court for a considerable time, this Court may know that I have never failed to
appear at a Court Conference that I had notice of. The fact that l Was not at this
Conference before Your I-Ionor on January 24, 2019 is that l had no notice of the
Conference. Nevertheless, l apologize for any inconvenience to this Court.

Since December 15, 2018 Iphysically relocated my Law Practice after
withdrawing as a Partner in Feerick Lynch MacCartney & Nugent Law Firm (now
Feerick Nugent & MacCartney). My prior Law Firm remains the Attomeys of Record on
this matter, not myself individually nor my new Law Firm. When I left my prior Law
F irm 1 did not bring this case With me. Therefore, 1 had no right to appear nor could
appear on this matter. For whatever reason, my prior Law Firm did not forward to my
current e-mail address notice of the January 24, 2019 Conference. So, e-mails that are
addressed to my prior Law Firm ECF e-mail address are not received by me.
Additionally, while my prior Law F irm knew as of December 15, 2019 of my current e-
mail address of Dennislynchesq@gmail.com, no notice of that January 24, 2019 Court
Conference was provided to me at my current e-mail address

As the Affidavit of Service of your January 24, 2019 Order confirms, that Order
Was sent to my current e-mail address and I therefore am aware of your Decision and 1
am herewith responding to it. 1 thank the Court for its consideration of this matter and
again express my apology for any inconvenience the Court may have experienced for me
not attending a Court Conference that 1 had no notice of at all. Finaliy, l have no
objection to any Motion to be relieved by Attorney Bra

Very yours,

Cc: All Counsel of Record Dennis '. Lynch

235 Main Street, Suite 330, White P|ains, NY 10601
F’ (914) 5827809, BlanchardWi|son.com

 

